AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                               FILED IN THE
                                           UNITED STATES DISTRICT COURT                                                    U.S. DISTRICT COURT
                                                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                                         for the_
                                                            Eastern District of Washington
                                                                                                                       Jul 30, 2021
KATHY HAY; DAWNA LARSON; and LUCAS BROOKLYN
                                                                                                                          SEAN F. MCAVOY, CLERK
ANDERSON,
                                                                                  )
                               Plaintiff                                          )
ASOTIN COUNTY, WASHINGTON; ASOTIN COUNTY HEALTH                                   )    Civil Action No. 2:20-CV-155-RMP
DISTRICT; ASOTIN COUNTY BOARD OF HEALTH; Robert Lutz, in his                      )
official capacity as the Local Health Officer of Asotin County Health District;
John Wiesman, in his official capacity as the Secretary of Health of the          )
Washington State Department of Health; Keith Grellner, in his official capacity
as the Chair of the Washington State Board of Health; and Christopher Seubert,
in his official capacity as Chairman of the Asotin County Board of
Commissioners and member of the Asotin County Board of Health.
                       Defendant
                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
’ the plaintiff (name)                                                                                               recover from the
defendant (name)                                                                                                        the amount of
                                                                                dollars ($                 ), which includes prejudgment
interest at the rate of                       %, plus post judgment interest at the rate of               % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion to Dismiss with Prejudice, ECF No. 50, is GRANTED.
’




This action was (check one):
’ tried by a jury with Judge                                                                                presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                                without a jury and the above decision
was reached.

✔
’ Presiding Judge                                Rosanna Malouf Peterson                              on a stipulated motion for dismissal.




Date: 07/30/2021                                                                      CLERK OF COURT

                                                                                      SEAN F. McAVOY

                                                                                      s/ Mishani Jack-Gonzalez
                                                                                                 (By) Deputy Clerk

                                                                                      Mishani Jack-Gonzalez
